Citation Nr: 0903755	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  98-00 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for lipomas, including as 
due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from December 1954 to 
September 1956.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The Board affirmed the RO's March 1997 rating decision in 
January 2005.  The veteran then appealed the Board's January 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2005, based on a Joint 
Motion For Remand (joint motion), the Court issued an Order 
remanding this matter to the Board for compliance with the 
instructions in the joint motion.  
 
The Board remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. in December 2005.  
For the reason that follows, the Board again REMANDS this 
claim to the RO via AMC.  


REMAND

The veteran claims entitlement to service connection for 
lipomas, including as due to exposure to ionizing radiation.  
He asserts that he was exposed to such radiation while 
stationed in the Savannah River Defense Area from 1955 to 
1957.  Additional action is necessary before the Board 
decides this claim.

While the veteran's claim was last in remand status, the RO 
associated with the claims file evidence confirming the 
veteran's assertion that he was stationed in the Savannah 
River Defense Area during the time period alleged.  Based on 
this evidence, the RO obtained a medical opinion from VA's 
Undersecretary for Health discussing whether the veteran's 
exposure to ionizing radiation while stationed in the target 
area caused the veteran to develop lipomas.  This opinion, 
dated January 2008, is based on a report prepared by the 
Center for Disease Control (CDC), which discusses the degree 
of radiation to which civilians who lived near the area were 
exposed.  According to a written statement the veteran's 
representative submitted in March 2008, this opinion is 
inadequate to decide the veteran's claim because the CDC 
report on which it is based equated the veteran's exposure to 
that of an individual who did not live on the grounds of the 
nuclear facility, but rather worked and hunted there.  Based 
on this fact, the representative requests that another 
opinion be obtained, one that takes into account the 
veteran's close proximity to the reactor during the years in 
question.    

In light of the representative's request, the Board REMANDS 
this case for the following action:

1.  Arrange for VA's Undersecretary for 
Health to again review the veteran's 
claims file and prepare a dose estimate 
that contemplates that the veteran lived 
on the grounds of Savannah River Defense 
Area for approximately two years between 
1955 and 1957, not merely in close 
proximity to the area.  

2.  Thereafter, arrange for VA's Chief 
Public Health and Environmental Hazards 
Officer to revise its January 2008 
opinion based on the newly determined 
does estimate and any corresponding 
memorandum prepared by VA's 
Undersecretary for Health.

3.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





 Department of Veterans Affairs


